NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3035

                                     DAVID M. JOYCE,

                                                   Petitioner,

                                              v.

                       DEPARTMENT OF HOMELAND SECURITY,

                                                   Respondent.

                  Petition for review of the Merit Systems Protection Board
                                     in SF0752080197-1-1.

                                        ON MOTION

Before DYK Circuit Judge.

                                          ORDER

       David M. Joyce moves for leave to proceed in forma pauperis.

       The court notes that Joyce's petition was dismissed on December 15, 2008 for

failure to pay the fee and for failure to file a Fed. Cir. R. 15(c) statement concerning

discrimination.

       Upon consideration thereof,

       IT IS ORDERED THAT:

              The motion is granted.

              The mandate will be recalled, the dismissal order will be vacated, and the

case will be reinstated, if Joyce files a completed Fed. Cir. R. 15(c) statement

concerning discrimination (form enclosed) and a completed informal brief (form

enclosed) within 21 days of the date of filing of this order.
                                                FOR THE COURT


      FEB 2 4 2009
                                                /s/ Jan Horbalv
          Date                                  Jan Horbaly
                                                Clerk

cc:   David M. Joyce (Fed. Cir. R. 15(c) form enclosed and informal brief
            form enclosed)                                                    FILED
                                                                     U.S. COURT OF APPEALS FOR
      Steven M. Mager, Esq.                                             THE FEDERAL CIRCUIT

s8                                                                          FEB 2 4 2009
                                                                             JAW HUtidiiLv
                                                                                CLERK